United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-3304
                                    ___________

United States of America,                *
                                         *
                   Appellee,             * Appeal from the United States
                                         * District Court for the Western
      v.                                 * District of Missouri.
                                         *
Suzanne Hufft,                           *      [UNPUBLISHED]
                                         *
                   Appellant.            *
                                    ___________

                               Submitted: March 27, 2001

                                   Filed: April 6, 2001
                                    ___________

Before RICHARD S. ARNOLD, FAGG, and BOWMAN, Circuit Judges.
                           ___________

PER CURIAM.

      Suzanne Hufft pleaded guilty to conspiracy to manufacture and distribute
methamphetamine. At sentencing, Hufft sought a departure below her Sentencing
Guidelines range based on her medical condition, and the Government made a
downward departure motion in exchange for Hufft's substantial assistance. After
considering both grounds for departure, testimony by Hufft's physician, and Hufft's
request for immediate release, the district court* departed from the Sentencing

      *
      The Honorable Dean Whipple, Chief Judge, United States District Court for the
Western District of Missouri.
Guidelines range of 120 to 135 months, and sentenced Hufft to 70 months in prison.
Hufft appeals asserting the district court should have sentenced her to time served or
to home detention. According to Hufft, evidence about the severity of her physical
disabilities and the inability, or unwillingness, of the Bureau of Prisons to secure
competent surgeons willing to undertake the complex surgeries she requires was so
clear and convincing that the district court abused its discretion. Because Hufft is
subject to a statutorily required minimum sentence of ten years, her argument is
foreclosed by our decision in United States v. Rabins, 63 F.3d 721 (8th Cir. 1995). In
Rabins, we held that although a district court may depart below a statutory minimum
for a defendant's substantial assistance under 18 U.S.C. § 3553(f), the court lacks
authority to depart below the statutory minimum based on a defendant's physical
condition. See 63 F.3d at 727 & n.10. Further, once a district court departs based on
substantial assistance, the court may not then depart further based on physical
condition. See id. We thus affirm Hufft's sentence.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-